           Case 9:20-cv-00175-MJT Document 14 Filed 11/16/20 Page 1 of 2 PageID #: 294




                                                UNITED STATES DISTRICT COURT
                                                 EASTERN DISTRICT OF TEXAS
                                                      Beaumont Division
                                           THE HONORABLE JUDGE MICHAEL TRUNCALE

 DATE:     Monday, November 16, 2020                                        CASE NUMBER:              9:20CV172 & 9:20CV175
 LOCATION:    Beaumont – Courtroom 2                                            The State of Texas v. Learjet 31A & Cesna 560
 COURTROOM DEPUTY:        Julia Colyer
 COURT REPORTER:         Ed Reed                                            ATTY:                           Tommy Coleman
 INTERPRETER:           None                                                                                 For the Plaintiff
 CALLED:            10:10 AM                                                ATTY:                              Matt Bishop
 ADJOURNED:           12:14 PM                                                                          For the Defendant Learjet
 DURATION:         2 Hour 4 Minutes                                         ATTY:                              Gary Evans
                                                                                                        For the Defendant Cesna

                                                            MOTION HEARING

        This day comes the parties by their attorneys and the following proceedings are held before the Honorable Judge Michael
Truncale in Beaumont, Texas:

10:10 AM         The Court calls the cases. The parties have no objection to proceeding jointly with both cases. Counsel Tommy Coleman
                 announces his appearance for plaintiff State of Texas. Counsels Gary Evans and Matt Bishop announce their appearance for the
                 defendants Cesna and Learjet. The Court will refer to 9:20cv175 as the “Learjet case” and 9:20cv172 as the “Cesna case.”

10:15 AM         Counsel Coleman withdraws his Motion to Remand in the Cesna case.

10:20 AM         Counsel Coleman notifies the Court that he brought a witness, Milton Purvis to testify on behalf of the Plaintiff.

10:23 AM         The Court addresses the parties regarding the Notices of Seizure in each case. Counsel Coleman responds.

10:41 AM         Counsel Bishop addresses the Court.

10:44 AM         Counsel Evans addresses the Court.

10:53 AM         The Court addresses the parties regarding jurisdiction.

10:58 AM         Counsel Coleman responds.

11:04 AM         Counsel Evans responds.

11:09 AM         Counsel Bishop responds.

11:14 AM         Counsel Coleman addresses the Court.

11:20 AM         The Court makes it clear on the record that this is a Lufkin Division case.

11:21 AM         Counsel Evans addresses the Court.

11:24 AM         After discussion with the parties, the Court determines no argument is necessary on the 12B1, 12B2, and 12B3 motions.

11:26 AM         Counsel Bishop discusses the 12B6 motion.

11:31 AM         Counsel Evans addresses the Court regarding the 12B6 motion.
           Case 9:20-cv-00175-MJT Document 14 Filed 11/16/20 Page 2 of 2 PageID #: 295



11:46 AM        Counsel Coleman responds.

11:55 AM        The Court will allow the parties seven days to prepare additional motions regarding the 59.04B issue.

11:56 AM        Counsel Bishop addresses the Court regarding the pending motion to Access the Aircraft (#13).

12:00 PM        Counsel Coleman responds.

12:05 PM        Counsel Bishop replies.

12:07 PM        Milton Purvis addresses the Court.

12:09 PM        The Court will grant the Protective Order and will grant a proposed agreed order allowing the defendant to inspect the planes
                for both Learjet and Cesna. The Court instructs the parties to submit the proposed order by the end of business tomorrow.

12:14 PM        Court adjourns.
